Citation Nr: 1733490	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a joint condition, to include a low back disability, fibromyalgia, and an undiagnosed illness. 

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The appellant served on active duty from June 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A Travel Board hearing was held in June 2011 before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In May 2013 and November 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  The Veteran's joint disabilities were not present in service, were not present until years after service, and are not etiologically related to any incident of service.

3.  The Veteran does not have a TBI.




CONCLUSIONS OF LAW

1.  The Veteran's joint disabilities were not incurred in or aggravated by active duty  service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).  

2.  A TBI was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's remand instructions.  In response to the Board's May 2013 and November 2016 remands, VA attempted to obtain additional records of in-service treatment and post-service treatment at the Pine Ridge Indian Health Service (IHS).  In response to a June 2013 request, the National Personnel Records Center (NPRC) obtained some service personnel and medical treatment records and these records were associated with the claims file in July 2013.  A separation examination report is not included in the claims file, but the Board notes that the Veteran requested an early separation from active duty and there is no indication that a separation examination was conducted.  In any event, it is clear that if a separation examination was conducted, the report is not available for procurement.  The Veteran was also contacted in a December 2016 letter and asked to provide medical releases to allow VA to obtain additional records of treatment from Pine Ridge IHS and the German hospital that treated him after a July 1991 in-service motor vehicle accident (MVA).  No response to this request was received and VA is therefore unable to request or obtain copies of these records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (stating that it is the responsibility of Veterans to cooperate with VA).

VA also provided the Veteran with VA examinations and medical opinions addressing the nature and etiology of the claimed joints disability and TBI.  Physical examinations were performed in July 2013 and August 2016 and VA medical opinions addressing the etiology of the disabilities on appeal were rendered in July 2013, August 2016, and August 2017.  These medical opinions were rendered following complete review of the claims file, including the English translation of the Veteran's June 1991 German hospital records and his lay statements.  The medical opinions were also accompanied by fully explained and well-reasoned rationales based on the nature and presentation of the Veteran's current conditions, as well as the contents of the service and post-service medical records and the Veteran's own reported history and statements.  The VA examinations and opinions are therefore adequate and comply with VA's duty to assist the Veteran in developing evidence to support the claims.  

Finally, the claims on appeal were readjudicated in a May 2017 supplemental statement of the case (SSOC).  The Board therefore finds that VA has complied with the Board's remands and the duties to notify and assist.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Chronic Joint Condition

The Veteran contends that service connection is warranted for a chronic joint condition as an undiagnosed illness or a medically unexplained chronic multisymptom illness related to his active duty service in Southwest Asia.  The Board finds that the Veteran's complaints of joint pain are attributed to known clinical diagnoses, are not a manifestation of fibromyalgia, and his diagnosed disabilities are not etiologically related to any event or injury of active duty service.

The Board will first address whether the Veteran's complaints of joint pain are due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 and the criteria pertaining to Persian Gulf War veterans.  Service personnel records show that the Veteran served on active duty in Southwest Asia from December 1990 to May 1991.  He is therefore considered a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  Under 38 C.F.R. § 3.317, service connection is possible for certain disabilities that cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, the Board finds that the Veteran's symptoms are due to known clinical diagnoses and the provisions of 38 C.F.R. § 3.317 are not for application. 

In March 2000, the Veteran was seen by a VA physician for complaints of aching and pain in several of his joints including the knees, low back, elbows, shoulders, and ankles.  Physical examination of the joints in March and April 2000 was normal with good range of motion in the muscles and joints and full strength and reflexes.  A diagnosis of "polyarthralgia, unknown etiology" was rendered.  The Veteran was referred for a Persian Gulf examination at the VA Medical Center (VAMC) in January 2001 where again, his joints showed full active range of motion with no deformities.  Laboratory testing for various autoimmune diseases was negative and the Veteran was referred for neuropsychiatric and rheumatology consultations; he failed to report for these appointments.  The Board notes that records from the Pine Ridge IHS show that the Veteran was seen on April 10, 2000 for a low back strain and contusion of the right elbow due to an unknown injury.  

The Veteran did not seek VA treatment again until January 2006 at the Hot Springs clinic when he again complained of multi-joint arthralgia.  A rheumatological consultation was provided in July 2008, which ruled out a rheumatoid condition and only noted generalized soft tissue tenderness with otherwise normal findings.  VA and IHS treatment records during this period also document several musculoskeletal injuries including low back strains in July 2007, April 2009, and March 2011 and severe right knee injuries in April 2009 and April 2011-the latter of which necessitated an anterior cruciate ligament (ACL) reconstruction in June 2011.  The Veteran continued to seek treatment for generalized joint pain, until approximately 2013 when VA records recognize more specific diagnoses for his complaints, such as multilevel degenerative disc disease confirmed by MRI in August 2013 and degenerative changes of the bilateral knees in January 2015.  
Although the Veteran's treating physicians were not able to identify the cause of his polyarthralgia, VA examiners in April 2010 and July 2013 diagnosed clear and specific etiologies for the Veteran's complaints.  The April 2010 VA examiner concluded that the Veteran's physical examination and history were consistent with patellofemoral syndrome of the bilateral knees and medial epicondylitis of the bilateral elbows.  No other significant objective findings were noted at the examination and the VA examiner opined that the Veteran's other complaints were associated with his psychological conditions (as somatic complaints) and physical job duties from working in maintenance.  The July 2013 VA examiner reached a similar conclusion-attributing the Veteran's complaints to post-service injuries and his employment in manual labor.  In a July 2010 addendum opinion, the April 2010 VA examiner conclusively stated that the Veteran did not manifest an undiagnosed illness or unexplained chronic multisymptom illness based on the history of the Veteran's complaints as well as the physical examination.  The July 2013 VA examiner again rendered a similar opinion, finding that the Veteran did not have a "chronic joint condition" due to military service, including an undiagnosed illness related to Gulf War exposure.  These opinions were accompanied by fully explained rationales based on a complete review of the Veteran's lay and medical histories. 

The Board finds that the VA medical opinions are the most persuasive evidence regarding the etiology of the Veteran's complaints of joint pain and outweigh his lay statements contending that he manifests an undiagnosed illness or unexplained chronic multisymptom illness.  As a layperson, the Veteran is not competent to render a medical diagnosis, particularly as the identification of an undiagnosed illness or unexplained chronic multisymptom illness in this case requires more than a simple lay observation of symptoms.  The Veteran's complaints of generalized joint pain have numerous possible etiologies and could involve any one of a number of body systems.  Therefore, competent medical evidence is necessary to identify whether such a disability is present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In this case, the weight of the competent medical evidence is against the finding of an undiagnosed illness or unexplained chronic multisymptom illness and the criteria of 38 C.F.R. § 3.317 do not apply.
To the extent the Veteran also contends that he has fibromyalgia (a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2)(i)(B)(1)), the April 2010 and July 2013 VA examiners specifically found that he did not meet the criteria for this condition.  Both examiners performed fibromyalgia-specific physical examinations and determined that the Veteran did not have a typical presentation of the condition, including positive tender testing points.  Clinical records document the Veteran's reports of fibromyalgia beginning in December 2008, but do not indicate that he was ever provided an examination to specifically determine whether the disability was present.  Instead, the notations of  fibromyalgia in the medical records, such as the finding made in February 2009 during a primary care visit, appear to have been based solely on the Veteran's self-reports.  The Board also finds that the medical opinions of the April 2010 and July 2013 VA examiners outweigh these findings and establish that the Veteran does not have fibromyalgia.  

The Board must now determine whether service connection is warranted on a direct basis for the Veteran's diagnosed joint disabilities.  As discussed above, the record establishes the presence of current disabilities affecting multiple joints, including degenerative disc disease of the lumbar spine, arthritis of the bilateral knees, and medial epicondylitis of the bilateral elbows.  The second element of service connection-an in-service injury-is also demonstrated.  Service records show that the Veteran was seen on multiple occasions for complaints and injuries involving several joints, including the left knee in August 1988 in June 1989, right ankle pain in January 1990, and possible shin splints in June 1990.  The Veteran was also involved in a MVA on June 25, 1991 that required four days of inpatient treatment at a German hospital.  Although the Veteran was not diagnosed with a chronic disability affecting any specific joint during service, an in-service injury is established.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service records does not indicate such a link.  Although the Veteran was treated for specific complaints and injuries during service, a chronic disability was not identified.  A periodic examination in August 1988 demonstrated left knee laxity with possible ligament damage noted in June 1989 when the Veteran reported left knee pain with walking.  However, there are no other instances of complaints or treatment for left knee problems during service.  Similarly, the Veteran was treated for acute right ankle and bilateral lower leg pain in 1990, but no definitive etiology was identified.  The Veteran was also hospitalized for four days after the June 1991 MVA, but X-rays of his pelvis, thoracic spine, and lumbar spine were negative.  Medical records associated with the hospitalization only document findings of contusions and a large hematoma on the right side of his face and there are simply no complaints or treatment related to the joints at issue in this case associated with the 1991 car accident.  

There is also no post-service evidence of the disability on appeal until March 2000, almost ten years after the Veteran's separation from active duty service.  During the March 2000 visit to the VAMC, the Veteran reported experiencing pain in multiple joints and dated the onset of his symptoms to two or three years earlier.  Except for his July 2011 testimony discussed in greater detail below, the Veteran has consistently stated that he experienced the onset of chronic joint pain in the mid to late 1990s, several years after his separation from military service.  As such, the Board cannot conclude that arthritis was present to a compensable degree within one year after the Veteran's discharge from service.  Presumptive service connection is therefore not warranted in accordance with 38 C.F.R. §§ 3.307 and 3.309 for a chronic disease such as arthritis.  Additionally, the absence of any clinical evidence for several years after service weighs against a finding that the Veteran's disabilities are related to active military service.  

The record also does not contain any competent medical opinions in support of service connection.  None of the Veteran's treating physicians have attributed his disabilities to events during active duty service.  In fact, the only medical opinions of record, those of the April 2010 and July 2013 VA examiners, weigh against the claim.  In a July 2010 addendum medical opinion, the April 2010 VA examiner found that the Veteran's diagnosed conditions were "physiologic symptoms related to his age and job, and amplified by his depression/adjustment disorder and difficulty sleeping."  A similar conclusion was reached by the July 2013 VA examiner who also noted the Veteran experienced non-service injuries to the right knee and low back consistent with his current musculoskeletal complaints.  These medical opinions were based on a full review of the record, the accurate facts in the case, and were accompanied by well-explained rationales.  They are therefore entitled to significant probative weight.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These statements can also support a claim for service connection even for disabilities not included in the list of chronic disabilities in 38 C.F.R. § 3.309(a).  The Veteran testified during the July 2011 hearing that he began to experience joint pains just after his return from Southwest Asia, or in the alternative, just after his discharge from active duty service.  He also testified that he has experienced these symptoms since that time, progressively worsening to the present.  The Board must therefore consider whether this report of a continuity of symptomatology supports the claim for service connection, to include whether the statements are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran is competent to report that he has experienced symptoms of joint pain since service, but the Board finds that his testimony is not credible in light of the contents of the service and post-service records.  As noted above, service treatment records document instances of treatment for various acute complaints, but do not support a finding of ongoing joint pain or other signs of a chronic disability.  The Veteran was also provided a VA examination in December 1992, less than two years after his discharge from active duty.  His reported symptoms were associated with abdominal trauma from the in-service MVA in June 1991 and no findings were made with respect to his musculoskeletal system.  Post-service clinical records are also negative for complaints of joint pain until March 2000, almost 10 years after discharge.  The post-service medical records document the Veteran's consistent reports that his joint pain began in the mid to late 1990s, several years after his military separation.  The Board finds that this history, given in the context of contemporaneous medical care, is more credible than that provided years later in the context of a claim for compensation benefits.  The Board therefore concludes that the Veteran's reports of a continuity of symptoms since service are of reduced probative value and are outweighed by the competent medical evidence weighing against the claim. 

In sum, the Board finds that the Veteran's complaints of joint pain are due to known clinical diagnoses and are not signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness, to include fibromyalgia.  The Veteran's diagnosed disabilities are also not etiologically related to any injury or event during active duty service, as the weight of the competent evidence is against the presence of a nexus between his current disabilities and service.  The Board has considered the Veteran's reports of continuous symptoms since service, but has determined that they are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014)


TBI

The Veteran contends that service connection is warranted for an in-service TBI and its residuals, including a cognitive disorder and mild memory loss.  He testified in July 2011 that he received a TBI in June 1991 in a MVA while serving on active duty in Germany.  Following the MVA, he was treated for facial contusions in a German hospital and has experienced mild memory loss since that time.  After review of the record, the Board finds that the preponderance of the evidence establishes that the Veteran did not incur a TBI during active military service. 

Service records document the Veteran's involvement in an automobile accident on June 25, 1991, but are negative for evidence of a TBI.  A military police report shows that the Veteran and his wife were passengers in a car that collided with a ditch near Hanau, Germany in June 1991.  The Veteran was treated at Mathilden Hospital from June 25, 1991 to June 29, 1991 for multiple contusions and a large hematoma on the right side of his face.  Medical records associated with the hospitalization are negative for treatment or complaints of a head injury, TBI, or cognitive dysfunction.  There is also no evidence of facial or skull fractures as X-rays of the head and right orbital were negative.  In December 1991, only 30 days before his discharge from active duty, the Veteran was admitted to a private hospital in South Dakota for abdominal pain.  He was diagnosed with a small bowel obstruction and intra-abdominal adhesions related to a lap seatbelt injury incurred in the June 1991 MVA.  He was treated with an exploratory laparotomy.  As with the Veteran's first hospitalization, there were no complaints or treatment for a TBI.  Service records are also negative for any evidence of loss of consciousness, a concussion, or cognitive deficits related to the June 1991 MVA.  The Board therefore finds that service records do not support a finding that the Veteran incurred an in-service TBI.

Post-service medical records also weigh against the claim for service connection.  A VA general medical examination conducted in December 1992 only indicates the presence of residual abdominal disabilities associated with the June 1991 MVA.  The examiner noted that the Veteran incurred a facial contusion with swelling lasting until approximately February 1992, but found the contusion resolved without sequelae.  Again, the Veteran did not report incurring a head injury during service and the VA examiner did not identify any residuals of a TBI.  In March 2000, the Veteran sought treatment at a VA facility for joint pain and reported experiencing short-term memory loss, but he did not appear for neuropsychiatric consultations scheduled at the VAMC in 2001 and 2006.  It was not until May 2008 at a VA psychiatry consultation that the Veteran first mentioned incurring an in-service head injury.  At that time, he reported that he was hit on the right side of the head and cheek in the 1991 MVA and did not know if he experienced any loss of consciousness.  He was diagnosed with posttraumatic stress disorder (PTSD) related to his Southwest Asia service and a cognitive disorder in response to his complaints of short term memory loss.  A TBI was not diagnosed by a health care provider until a month later in June 2008, during a subsequent psychiatry appointment.   The absence of any clinical evidence for almost 10 years after service is one factor that weighs the evidence against a finding that the Veteran incurred a TBI in service.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).

The claims file also contains several medical opinions addressing whether the Veteran has a TBI as a result of the in-service MVA; the Board finds the medical opinions weighing against the claim are more probative.  In favor of the claim are the findings of the Veteran's psychiatric treatment providers at various VA facilities.  Based on his statements regarding his injuries and memory loss following the June 1991 car crash, the Veteran was diagnosed with a cognitive disorder related to a military TBI in June 2008.  However, the Board observes that the Veteran was never examined in a TBI clinic at the VAMC and none of his treating psychiatrists reviewed his service records, to include the 1991 police report and translated medical records from the German hospital that treated his injuries following the MVA. Instead, their opinion was based solely on the Veteran's reported history, which was provided more than 15 years after the event in question and contradicts the contemporaneous objective records, which are negative for any evidence the Veteran incurred a TBI at the time of the car crash.  

Additionally, while a neurology examination was provided at the VAMC in September 2008, the finding was not conclusive for a TBI (the examiner merely found that the Veteran "had a head injury, he believes possibly knocked out, in 1991") and a MRI of the brain in October 2008 was inconclusive.   The Veteran's VAMC psychiatrist noted in October 2008 that a "cognitive disorder from mTBI was not diagnosable by examiner who did [the] neuropsych exam...".  Thus, the Board finds that the opinions of the Veteran's VAMC psychiatrists-based solely on his inaccurate lay history and unaccompanied by a conclusive neurological evaluation-are of reduced probative value.  

The Board finds that the medical opinions weighing against the claim, particularly the August 2017 VA medical opinion, are more persuasive than those discussed above.  The Veteran was examined by three VA examiners in April 2010, July 2013, and August 2016; however, only the August 2016 examiner was able to review the translated records from the German hospital that treated the Veteran after the MVA on June 25, 1991.  In an August 2017 addendum medical opinion report, the VA examiner found that the Veteran did not incur a TBI due to the in-service MVA.  This opinion was based on a full review of the claims file and service records, as well as the Veteran's own statements.  The examiner noted that the Veteran recalled the MVA very well and did not describe any loss or alteration of consciousness or other symptoms of TBI when relating the details of the accident.  The examiner also noted that the contemporaneous treatment and police records do not indicate that there was any TBI associated with the accident.  The Board finds that the August 2017 addendum medical opinion issued by the August 2016 VA examiner is entitled to significant probative weight as it is based on the accurate facts, includes a review of all relevant records, considers the Veteran's reported history, and is accompanied by a well-reasoned and fully explained rationale.  See Nieves- Rodriguez, supra.

The Board has considered the contentions of the Veteran that he incurred a TBI and related residuals due to the in-service MVA, but as a lay person, he is not competent to diagnose himself with a TBI.  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The diagnosis of a TBI involves a complex medical determination; the symptoms reported by the Veteran, including mild memory loss and headaches, could be the result of multiple etiologies and are not absolutely indicative of a TBI.  In fact, the July 2013 VA examiner observed that the Veteran has service-connected PTSD and a significant history of alcohol abuse which are also known to contribute to memory and concentration issues.  A September 2015 VA psychiatric examiner also specifically listed the Veteran's memory complaints as a symptom of PTSD. The determinative issue in this case is whether the Veteran manifests the specific disability of a TBI and therefore involves a medical diagnosis which the Veteran is not competent to provide.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His lay statements are therefore outweighed by the competent evidence against the claim, including the August 2017 VA medical opinion and the contents of the service records.

The Board therefore concludes that the evidence weighs against a finding that the Veteran incurred a TBI during service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 


ORDER

Entitlement to service connection for a joint condition, to include a low back disability, fibromyalgia, and an undiagnosed illness, is denied. 

Entitlement to service connection for a TBI is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


